Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zahiri et al (US 9,765,435) in view of Doye et al. (DE102013216439A1, English equivalence of US20160107231A1 provided), further in view of Kim et al. (US 7,654,223).
Regarding claim 23, Zahiri teaches, as illustrated in Fig. 1, a method for forming a 3D object via an apparatus including a nozzle that emits a spray of powder at high speeds (i.e., due to the extremely rapid particle velocity involved (>1000 m/s) (col. 8, lines 57-58)) and a robotic arm (Fig. 1, item 10) including motion driver that control movement of the robotic arm to move a substrate (Fig. 1, item 9 (i.e., a scaffold (col. 10, line 62))) attached to the robotic arm such that the robotic arm reorients as sprayed powder builds upon the substrate (col. 7, lines 39-44 (controlled using a programmable computer system); col. 7, lines 50-54 (a robot arm that is moveable under computer control)), the method comprising: 
receiving and interpreting, by a control system, data defining a geometry of the 3D object to be formed (col. 7, lines 50-65; computer control; design optimization with respect to load bearing, weight and cost estimation of the final product); 
determining, by the control system, control signals to be sent to the robotic arm and control signals to be sent to the nozzle (col. 7, lines 45-46); 
sending, by the control system, control signals to motion drivers of the robotic arm during formation of the 3D object to control movement of the robotic arm, wherein sending control signals to the motion drivers includes moving the robotic arm to adjust an angle and a distance between the substrate and the nozzle during formation of the 3D object so that the powder moves in a vector of desired distance and angle to contact the substrate in a manner suited to forming the 3D object on the substrate from the powder (col. 7, lines 66-67 and col. 8, lines 1-9 (for controlling the robot arm (including motion drivers) to drive the scaffold); col. 8, lines 10-64 (for example, optimized for deposition of titanium (cold spray nozzle angle and distance (col. 8, lines 35-36)) (It is understandable that during the optimization of cold spray nozzle angle and distance, a vector may be formed for the particles hitting the deposition surface of the scaffold))); 
sending, by the control system, control signals to the nozzle during formation of the 3D object to continuously control a velocity of and temperature of the powder delivered by the nozzle during formation of the 3D object, wherein sending control signals to the nozzle includes regulating 3adhesion characteristics of the powder and/or causing different parts of the object to have different hardness and/or resilience through adjustments in the velocity and temperature of the powder delivered by the nozzle (col. 7, lines 45-46 (it is possible to attach a robot arm with the nozzle); col. 8, lines 10-64; col. 11, lines 16-34 (optimized cold spray parameter range (including gas temperature)); col. 5,  lines 44-60 (supersonic speeds impact on the support member to form a metallurgical bond)); 
for at least some of the time causing the powder to spray as a beam that remains substantially perpendicular to its point of contact with the substrate and for at least some time causing the powder to spay as a beam that is less than perpendicular to the point of contact with the substrate (col. 12, lines 5-13).
However, Zahiri does not explicitly disclose a nozzle that emits a spray of powder at 500 m/s to 1000 m/s. In the same field of endeavor, cold spray, Kim discloses that, powder particles having a size of about 1-50 micron are accelerated to a velocity of 300-1200 m/s (overlapping the claimed range of 500 m/s to 1000 m/s) (col. 1, lines 40-50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zahiri to incorporate the teachings of Kim to have a spray of powder at 500 m/s to 1000 m/s. By doing so, it would be possible to prevent melting the particles, as recognized by Kim (col. 1, lines 34-56). 
However, Zahiri does not explicitly disclose the powder deposition layers are formed in a nonlinear manner and combine to produce an overall linear vertical dimension of the 3D object. In the same field endeavor, cold spray, Doye discloses that, as illustrated in Figs. 3-6 and 7, in the apparatus (Fig. 7, items 27 and 30) the powder deposition layers are formed in a nonlinear manner (along the curve of the supporting structure 16 (substrate)) and are unequal and combine to produce an overall linear vertical dimension of the 3D object (as shown in Fig. 6).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zahiri to incorporate the teachings of Doye to provide that the powder deposition layers are formed in a nonlinear manner and are unequal and combine to produce an overall linear vertical dimension of the 3D object. By doing so, it would be possible providing that the supporting body (substrate) and the cold gas jet are moved synchronously, as recognized by Doye ([0004]).
Claims 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zahiri, Kim, and Doye as applied to claim 23 above, further in view of Calla (EP 2206804, filed on Jan. 07, 2009).
Regarding claims 24-25, the combination discloses the apparatus for forming a 3D object from powder. However, the combination does not explicitly teach to sense one or more geometric characteristics of the 3D objects and to communicate this to the control means such that the control means causes one of the following to change: the velocity of the powder. In the same field of endeavor, cold spray, Calla discloses that, as illustrated in Figs. 1-3, advantageously, the mobility and targeting of the cold spray gun 20 allows for cold spraying on any size, shape, and/or topography of surface 60, surface 62, and joint 58. The width of the coating 65 may be controlled by adjusting the distance of the gun 12 from the joint 58, adjusting the width of the spray from the gun 12, and/or adjusting the velocity of the particles (such as through selection of the process gas). Additionally, the parts 54 and 56 may be aligned in any orientation, e.g., horizontally, vertically, or any angle. [0020], Lines 1-10). Stated another way, Calla teaches a process in which one of ordinary skill in the art would consider it obvious to use a sensor to sense/measure the width of the coating 65 (one geometric characteristic) and to communicate this to the control means such that the control means causes to adjust the velocity of particles during formation of the 3D object.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Calla to adjust the velocity of the particles (such as through selection of the process gas) based on the width of the coating 65. By doing so, it would be possible to allow control of the bond created by the cold spray application, as recognized by Calla ([0008]). 
Regarding claim 26, Zahiri does not explicitly disclose more than one type of powder delivered by the nozzle dependent on instructions from the control means. Kim discloses, in embodiment 1, cold spray process of nickel powder (col. 6, lines 45-49) and in embodiment 2, review of cold spray conditions of WC-Co powder (col. 5, lines 29-43 and col. 7, lines 24-30). Thus, Kim discloses more than one type of powder delivered by the nozzle dependent on instructions from the control means.     
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zahiri to incorporate the teachings of Kim to have cold spray of WC-Co powder (cermet). By doing so, it would be possible to prevent melting the particles, as recognized by Kim (col. 1, lines 34-56).
Regarding claim 27, Zahiri disclose that the powder is a cold spray powder (ABSTRACT).
Regarding claims 28 and 30, Zahiri does not disclose that the powder is delivered at a temperature of 25˚ C. to 300˚ C., (or 0˚ C. to 300˚ C.). Kim discloses that, (in his three inventive examples) the particles have temperatures from 150 ˚C to 400 ˚C (see Table 2 in Col. 7). It is noticed these particles have to be heated to 150 ˚C or 400 ˚C from a low temperature such as room temperature (e.g. 25 ˚C). Stated another way, Kim discloses the temperature range of powder is overlapping the temperature of powder in claims 28 and 30. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zahiri to incorporate the teachings of Kim to have that the powder is delivered at a temperature of 25˚ C. to 300˚ C., (or 0˚ C. to 300˚ C.). By doing so, it would be possible to prevent melting the particles, as recognized by Kim (col. 1, lines 34-56).
	Regarding claim 29, Zahiri discloses titanium particle range is from 5 to 40 microns (col. 11, lines 32-34) (overlapping the claimed range of 5 microns to 50 microns).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741